DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Muthukumaran et al. (US PGPub 2022/0075523, hereafter referred to as Muthukumaran) in view of Kuzmin et al. (US PGPub 2014/0215129, hereafter referred to as Kuzmin) in view of Kim et al. (US PGPub 2019/0121570, hereafter referred to as Kim).
Regarding claim 14, Muthukumaran teaches a memory system comprising: a host device including a host controller, and a memory device including a device controller (Fig. 1 and Paragraphs [0027] and [0029]-[0031], describe the system with a host and a memory device which includes a device controller. While not explicitly shown, the host does perform actions and therefore has to have a controller of some kind or equivalent structure), and a non-volatile storage including a purge region and a memory region (Paragraph [0025], states there may be regions within a partition which include a used block list (memory region), garbage block list (purge region), and free block list), generating a first partition for a first logical unit in the memory region to the device controller (Fig. 1 and Paragraph [0025], show that the memory can be divided into multiple partitions meaning that those partitions would have to be generated), and a purge operation performed by the memory device for an entirety of the purge region is completed within a defined purge time (Paragraph [0042], describes the local purge operation which can be used to purge identified blocks in a particular purge region and be done in a substantially shorter time than a global purge operation). Muthukumaran does not teach wherein the device controller is configured to communicate purge information associated with the purge region and including size information of the purge region to the host controller, the host controller is configured to communicate a request for generating a first partition to the device controller, the host controller is configured to communicate a request for generating a second partition for a second logical unit in the purge region in response to the size information of the purge region to the device controller.
Kuzmin teaches wherein the device controller is configured to communicate garbage collection information associated with a region and including size information of the region to the host controller (Paragraph [0138], states that the host can request information regarding garbage collection that can either specify a particular LUN or the entire flash device as a whole. This information includes the amount of released space that can be reclaimed). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Muthukumaran to have the host share responsibility for memory operations as taught in Kuzmin to so as to reduce performance unpredictability and overhead (Kuzmin, Abstract). 
Kim teaches the host controller is configured to communicate a request for generating a first partition for a first logical unit in the memory region to the device controller (Paragraphs [0124]-[0129], describes the process of the host controller setting up purge group by sending a request to the device controller), the host controller is configured to communicate a request for generating a second partition for a second logical unit in the purge region in response to the size information of the purge region to the device controller (Paragraphs [0124]-[0129], describe the process of performing a selective purge which involves a request from the host and a determination as to whether the size is agreeable, followed by the unmap command used to generate the purge group (partition in purge region)). Since both Muthukumaran/Kuzmin and Kim teach selective purging operations it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to combine the prior art elements according to known methods by modifying the teachings of Muthukumaran and Kuzmin to have the host request the generation of partitions in the various regions as taught in Kim to obtain the predictable result of the host controller is configured to communicate a request for generating a first partition for a first logical unit in the memory region to the device controller and the host controller is configured to communicate a request for generating a second partition for a second logical unit in the purge region in response to the size information of the purge region to the device controller (as all this does is specify who requests that the partitions are generated).
Regarding claim 17, Muthukumaran, Kuzmin, and Kim teach all the limitations to claim 14. Muthukumaran further teaches wherein the host controller is further configured to communicate a purge request including information indicating one of the first partition and the entirety of the purge region to the device controller (Paragraph [0063], describes the local purge command which includes arguments that will indicate which partition and blocks to purge). The combination of and reason for combining are the same as those given in claim 14.
Regarding claim 18, Muthukumaran, Kuzmin, and Kim teach all the limitations to claim 14. Muthukumaran further teaches wherein the information indicating one of the first partition and the entirely of the purge region includes a selector field, the selector field indicates one of the first partition and the entirety of the purge region as a target region to be purged (Paragraph [0063], states that the command can have arguments that identify the target of the local purge operations). Kim further teaches an index field, the index field includes information for indexing the target region (Fig. 7 and 8 and Paragraphs [0075] and [0088], states that there can be fields that indicate the LUN to be accessed as well as the logical address of the block to be accessed). The combination of and reason for combining are the same as those given in claim 14.
Regarding claim 19, Muthukumaran, Kuzmin, and Kim teach all the limitations to claim 14. Kim further teaches wherein the information indicating one of the first partition and the entirety of the purge region includes an index field including bits and second bits among the bits index the target region (Fig. 7 and 8 and Paragraphs [0075] and [0088], as stated in the rejection to claim 18). Muthukumaran further teaches first bits among the bits indicate one of the first partition and the entirety of the purge region as a target region to be purged (Paragraph [0063], as stated in the rejection to claim 18). The combination of and reason for combining are the same as those given in claim 14.
Regarding claim 20, Muthukumaran, Kuzmin, and Kim teach all the limitations to claim 14. Muthukumaran further teaches wherein: the host device includes a Universal Flash Storage (UFS) host device, the memory device includes a UFS memory device, and the host device and the memory device communicate through an UFS interface (Paragraph [0027], states that the flash device in question can be a UFS device meaning that the host would have to have a device within it capable of utilizing UFS protocol and there would have to be an interface that allows the two to communicate). The combination of and reason for combining are the same as those given in claim 14.
Regarding claims 1-4, 6, and 8, claims 1-4, 6, and 8 are the method claims concerning the memory device operations of claims 14, 18, and 19. Since Muthukumaran, Kuzmin, and Kim teach all the limitations of claims 14, 18, and 19, they also teach all the limitations of claims 1-4, 6, and 8; therefore the rejections to claims 14, 18, and 19 also apply to claims 1-4, 6, and 8.
Regarding claims 9-13, claims 9-13 are the method claims concerning the host device operations of claims 14, 18, and 19. Since Muthukumaran, Kuzmin, and Kim teach all the limitations of claims 14, 18, and 19, they also teach all the limitations of claims 9-13; therefore the rejections to claims 14, 18, and 19 also apply to claims 9-13.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Muthukumaran, Kuzmin, and Kim as applied to claims 14 above, and further in view of Gupta et al. (US PGPub 2021/0208808, hereafter referred to as Gupta).
Regarding claim 16, Muthukumaran, Kuzmin, and Kim teach all the limitations to claim 14. Muthukumaran, Kuzmin, and Kim do not teach wherein the memory region includes a normal memory region and an enhanced memory region, the host controller is further configured to communicate to the device controller a request for generating a third partition for a third logical unit in the normal memory region, and the host controller is further configured to communicate to the device controller a request for generating a fourth partition for a fourth logical unit in the enhanced memory region.
Gupta teaches wherein the memory region includes a normal memory region and an enhanced memory region (Paragraph [0024], states that the storage device can have an SLC region (enhanced memory region) and a QLC region (normal memory region)), the host controller is further configured to communicate to the device controller a request for generating a third partition for a third logical unit in the normal memory region, and the host controller is further configured to communicate to the device controller a request for generating a fourth partition for a fourth logical unit in the enhanced memory region (Paragraph [0025], [0047], and [0058], states that the host can send commands that can request the creation of partitions in the memory regions). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Muthukumaran, Kuzmin, and Kim to utilize the partitioning scheme of Gupta so to allow current storage devices to adapt to the supported capacity of a host device (Gupta, Paragraph [0021]).
Regarding claim 5, claim 5 is the method claim associated with claim 16. Since Muthukumaran, Kuzmin, Kim, and Gupta teach all the limitations to claim 16, they also teach all the limitations of claim 5; therefore the rejection to claim 16 also applies to claim 5.
Allowable Subject Matter
Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337. The examiner can normally be reached Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132